                 Case 1:15-cv-06885-LTS-SLC Document 260 Filed 01/15/21 Page 1 of 1




                                              THE CITY OF NEW YORK
 JAMES E. JOHNSON                            LAW DEPARTMENT                                      YUVAL RUBINSTEIN
 Corporation Counsel                             100 CHURCH STREET                                  Phone: (212) 356-2467
                                                 NEW YORK, NY 10007                                    Fax: (212) 356-2439
                                                                                              Email: yrubinst@law.nyc.gov

                                                                      January 14, 2021
         Via ECF
         Honorable Sarah L. Cave
         United States Magistrate Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007
                Re:     Raymond v. City of New York, et al.
                        Case No. 15-cv-006885 (LTS)(SLC)

         Dear Judge Cave:

                        I am the Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel for the City of New York, assigned to represent the defendants in the
         above-captioned action. Pursuant to ¶II(C)(5) of the Court’s Individual Practices, defendants
         respectfully seek leave to file under seal their response to plaintiffs’ January 13, 2021 letter
         motion to compel, which is also being filed under seal. See Dkt. 256. Defendants’ response
         references their November 16, 2020 document production that is the subject of plaintiffs’
         December 1, 2020 motion that was filed under seal. See Dkt. 244. Accordingly, defendants
         respectfully submit that good cause exists to file the response under seal. See Lugosch v.
         Pyramid Co., 435 F.3d 110, 120 (2d Cir. 2006).

                        Defendants thank the Court for its attention to this matter.

                                                              Respectfully submitted,

                                                                      /s/
Defendants' Letter-Motion to Seal (ECF No. 258) is            Yuval Rubinstein
GRANTED, and Defendants' January 14, 2021 letter              Assistant Corporation Counsel
response (ECF No. 259) shall remain as only visible to        Attorney for Defendants
the case participants.

The Clerk of Court is respectfully directed to close ECF
No. 258.

SO-ORDERED 1/15/2021
